Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US 20180011605) in view of Fu (US 20120056089).

Regarding claim 5 Otsubo teach a display sheet to be used while being placed on a display, the display sheet (fig. 1) comprising: 
a plurality of infrared-light emitting elements emitting infrared light from on the display to a space (fig. 3B, [0045] infrared-light emitting portions 33): 
a plurality of infrared-light receiving elements receiving infrared light proceeding to the display from the space (fig. 3B, [0045] infrared-light sensors 34): and 
a plurality of transmitting portions (fig. 3B, [0045] transparent electrodes 31, 32, 36, 37) passing light emitted from the display to the space (fig. 3B, ) 
wherein the infrared-light emitting elements (fig. 3B, [0045] infrared-light emitting portions 33), the infrared- light receiving elements (fig. 3B, [0045] infrared-light sensors 34), and the transmitting portions (fig. 3B, [0045] transparent electrodes 31, 32, 36, 37)  are formed into a sheet in a state of being arranged side by side or arranged to be scattered (fig. 1, light being scattered). 

Otsubo is silent on wherein either one or both of the infrared-light emitting elements and the infrared-light receiving elements are each provided with an enclosure, and wherein the enclosure prevents the infrared light emitted by the infrared-light emitting elements from being directly received by the infrared-light receiving elements.
However, Fu teach wherein either one or both of the infrared-light emitting elements and the infrared-light receiving elements (fig. 3, IR light receiver 122) are each provided with an enclosure (fig. 3, first casing 123a and the second casing 123b of the cover 123), and wherein the enclosure prevents the infrared light emitted by the infrared-light emitting elements from being directly received by the infrared-light receiving elements (fig. 3, first casing 123a and the second casing 123b of the cover 123 shows that IR light prevents directly received by item 122). 

Therefore, it would obvious to one of ordinary skilled art to combine Otsubo in light of Fu teaching so that it may include wherein either one or both of the infrared-light emitting elements and the infrared-light receiving elements are each provided with an enclosure, and wherein the enclosure prevents the infrared light emitted by the infrared-light emitting elements from being directly received by the infrared-light receiving elements.
The motivation is to combining first casing 123a and the second casing 123b into Otsubo device to yield predictable results.
Regarding claim 7 Otsubo teach wherein the infrared-light emitting elements (fig. 3B, [0045] infrared-light emitting portions 33) and the infrared-light receiving elements (fig. 3B, [0045] infrared-light sensors 34)  are supported with a transparent material, and part of the transparent material or the entire transparent material serves as the transmitting portions (fig. 3B [0045] 39 to 41 and 41a each represent a transparent protection plate material).

Regarding claim 9 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).

Regarding claim 11 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).

Claims 6, 8, 10, 12 are canceled by the applicant.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. 
Applicant argues: As best understood by the office applicant argues that Otsubo does not teach display sheet is placed on top of the display and light emitting elements and light receiving elements are configured separately.
Office responds: The office respectfully disagrees. Otsubo teach display sheet is placed on top of the display in fig. 1. The independent claim does not recite “light emitting elements and light receiving elements are configured separately”. Therefore office will assume this argument does not have any merit.
Applicant’s second argument with respect to amended portion of claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625